     Case 2:19-cv-00200-JAM-DMC Document 23 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLAS ARIAS, et al.,                            No. 2:19-CV-0200-JAM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiffs, who are proceeding pro se, bring this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). The matter was

20   referred to a United States Magistrate Judge pursuant to Eastern District of California local rules.

21                  On January 22, 2020, the Magistrate Judge filed findings and recommendations

22   herein which were served on the parties and which contained notice that the parties may file

23   objections within the time specified therein. Timely objections to the findings and

24   recommendations have been filed.

25                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

26   304(f), this Court has conducted a de novo review of this case. Having carefully reviewed the

27   entire file, the Court finds the findings and recommendations to be supported by the record and by

28   proper analysis.
                                                        1
     Case 2:19-cv-00200-JAM-DMC Document 23 Filed 05/06/20 Page 2 of 2

 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.     The findings and recommendations filed January 22, 2020, are adopted in

 3   full;

 4                 2.     Defendant’s unopposed motion for a remand (ECF No. 15) is granted;

 5                 3.     This action is remanded to the agency for further proceedings consistent

 6   with the January 22, 2020, findings and recommendations; and

 7                 4.     The Clerk of the Court is directed to enter judgment and close this file.

 8
     DATED: May 5, 2020
 9
                                                 /s/ John A. Mendez____________              _____
10

11                                               UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
